Citation Nr: 1047031	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  05-31 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to July 
1971.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The claims file was later transferred 
to the RO in Winston-Salem, North Carolina.  

In August 2008, the Board remanded the issues on appeal to the RO 
to afford the Veteran an opportunity to appear at a personal 
hearing before a Veterans Law Judge.  See 38 C.F.R. § 20.704(d).  
Subsequent to the August 2008 Board remand, the Veteran, in 
December 2008, declined a videoconference hearing that had been 
scheduled for January 2009.  He requested the opportunity to 
appear at an in-person hearing instead.  Accordingly, he was 
scheduled for an in-person hearing at the RO in March 2009.  By a 
February 2009 statement, however, he withdrew his hearing 
request.  Thus, the Board finds that the request to testify at a 
hearing has been withdrawn.  See 38 C.F.R. § 20.704.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Upon review of the record, the Board finds that the Veteran's 
claims must be remanded for further action.

With regard to the claim of service connection for PTSD, the 
Veteran contends that he has PTSD resulting from stressors 
occurring during his service in the Republic of Vietnam during 
the Vietnam War.  He indicates, and his service records show, 
that he served in Vietnam from September 11, 1968 through 
September 10, 1969, as a military policeman.  He describes 
numerous stressors, which have not been verified.  In fact, his 
official service records tend to contradict the specific details 
of his claimed stressors.  For instance, he reported during an 
August 2002 VA examination that he was blown off a watchtower 
during an enemy bombing raid in Vietnam.  His STR indicates that 
he fell while climbing up a ladder into the tower.  Nonetheless, 
one of his claimed stressors involves fear of enemy attacks.  

Subsequent to the Board's August 2008 remand, the regulations 
concerning PTSD were amended.  Effective July 13, 2010, if a 
stressor claimed by a veteran is related to that veteran's fear 
of hostile military or terrorist activity and a VA psychiatrist 
or psychologist, or a psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that a veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of that veteran's service, a veteran's lay testimony alone may 
establish the occurrence of the claimed in- service stressor.  
"[F]ear of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho- physiological state of fear, 
helplessness, or horror.  See 75 Fed. Reg. 39843 (Jul. 13, 2010) 
(codified at 38 C.F.R. § 3.304(f)(3)).

The present Veteran's DD 214 reflects that he received the 
National Defense Service Medal (NDSM), Republic of Vietnam 
Campaign Medal (RVCM), and the Vietnam Service Medal (VSM).  A DD 
215 shows that he was also awarded the Republic of Vietnam 
Gallantry Cross with Palm.  These medals do not confirm that the 
Veteran himself participated in combat with the enemy.  
(According to the Department of Defense Manual of Military 
Decorations and Awards, A-6 (Department of Defense Manual 
1348.33-M, September 1996), the Republic of Vietnam Gallantry 
Cross with Palm medal was awarded to units for valorous combat 
achievements).  The medals, however, show that the circumstances 
of his service are consistent with the claimed stressor involving 
fear of hostile military activity.

Therefore, no further stressor development is required in this 
case if a VA examiner confirms that the claimed stressor is 
adequate to support a diagnosis of PTSD, and that the Veteran's 
symptoms are related to the claimed stressor.  In this regard, a 
Vet Center psychologist in July 2004 wrote that the Veteran had 
"exposure to war-zone psychological stressors leading to his 
diagnosis of" PTSD.  The psychologist, however, did not link the 
claimed stressor involving fear of hostile military activity to 
the diagnosed PTSD.  Rather, the Vet Center psychologist cited 
the Veteran's other (unverified) stressors.  Hence, remand is 
necessary to afford the Veteran a VA examination consistent with 
the recently amended PTSD regulation.  See 38 U.S.C. § 5103A(d); 
38 C.F.R. §§ 3.159(c)(4), 3.304(f)(3); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).   

The Board points out that if the VA examiner's opinion is 
unfavorable to the Veteran, such that service connection is not 
warranted under the revised provisions of 38 C.F.R. 
§ 3.304(f)(3), the RO is obligated to then continue developing 
the PTSD claim under the remaining provisions of 38 C.F.R. 
§ 3.304(f).  This includes attempting to corroborate the 
occurrence of the claimed stressors.  See 75 Fed. Reg. 39843 
(Jul. 13, 2010).  

Likewise, the Veteran's correspondence show that the scope of his 
claim is not limited to a claim of service connection for PTSD 
alone, but should be construed to also encompass a claim of 
service connection for any other psychiatric disorder.  For 
instance, in December 2003, he described anxiety and panic 
attacks.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

With regard to the claim for SMC based on the need for aid and 
attendance or being housebound, the issue is intertwined with the 
remanded claim of service connection for a psychiatric disorder.  
Therefore, a decision by the Board on the Veteran's SMC claim 
would, at this point, be premature.  See 38 U.S.C.A. § 1114; 38 
C.F.R. §§ 3.350, 3.352; Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Moreover, a new VA examination is warranted.  The Veteran last 
underwent a VA examination regarding his SMC claim in May 2003.  
Subsequently, he has submitted numerous supporting statements 
from VA physicians.  The statements, however, are inconsistent.  
For example, a September 2003 statement indicates that the 
Veteran required the assistance of another person without which 
he would require hospital, nursing home or other institutional 
care.  Yet, the September 2003 statement also indicates that the 
Veteran could walk 5 to 6 blocks without the assistance of 
another person and could attend hospital appointments outside his 
home.  Otherwise, the physicians' statements cite a combination 
of the Veteran's service-connected and nonservice-connected 
disabilities as contributing to his need for the aid and 
assistance of another person.  

Accordingly, the current evidence of record is not sufficient 
competent evidence upon which the Board can make a decision on 
the Veteran's claim for SMC.  Therefore, remand for a VA 
examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4)(i); see also 38 C.F.R. §§ 3.326, 3.327 
(reexaminations will be requested whenever VA determines there is 
a need to verify the current severity of a disability, such as 
when the evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect.); Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43,186 (1995).

Accordingly, the issues are REMANDED for the following action:

1. After completing any initial development 
deemed warranted based upon a review of the 
entire record, to include associating any 
pertinent outstanding records with the claims 
folder, the RO should schedule the Veteran 
for a VA examination with a psychiatrist or 
psychologist to determine the nature and 
likely etiology of the claimed psychiatric 
disorder.  The entire claims file, including 
a copy of this remand, must be made available 
to the examiner for review. 

Accordingly, the examiner should review the 
pertinent evidence, including the Veteran's 
lay assertions, and also undertake any 
indicated studies.  Then, based on the 
examination and record review, the examiner 
should provide an opinion as to the 
following:

(a) Is it at least as likely as not that the 
Veteran has a current diagnosis of PTSD due 
to an in-service stressor involving fear of 
hostile military activity during service in 
the Republic of Vietnam during the Vietnam 
War.  If the examiner diagnoses PTSD, but not 
due to a stressor involving fear of hostile 
military activity during service in the 
Republic of Vietnam during the Vietnam War, 
the examiner should identify the specific in-
service stressor(s) supporting the PTSD 
diagnosis.  If the examiner does not diagnose 
PTSD, the examiner should explain why the 
Veteran does not meet the criteria for a 
diagnosis of PTSD.

(b) The examiner is also asked to provide an 
opinion as to whether it is at least as 
likely as not that the Veteran has a 
psychiatric disorder other than PTSD that was 
incurred during his active service or is 
otherwise etiologically related to his active 
service.

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the examiner 
offer a detailed analysis for all conclusions 
and opinions reached supported by specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions.

2.  The RO should then readjudicate the claim 
of service connection for a psychiatric 
disorder, taking into consideration the 
revised provisions of 38 C.F.R. 
§ 3.304(f)(3).  To the extent the disposition 
is unfavorable to the Veteran, the RO should 
undertake any further development necessary 
under the remaining provisions of 38 C.F.R. 
§ 3.304(f) regarding the claim of service 
connection for PTSD, to include attempting to 
corroborate the Veteran's claimed stressors 
with the Joint Services Records Research 
Center (JSRRC), as necessary.  

3.  After completing all indicated 
development and adjudication of the claim of 
service connection for a psychiatric 
disorder, the RO should schedule the Veteran 
for a VA Aid and Attendance examination.  The 
entire claims file should be made available 
to the examiner for review, and the examiner 
should review the pertinent evidence, 
including the Veteran's lay assertions, and 
also undertake any indicated studies.  

Then, based on the examination results and 
record review, the examiner should offer an 
opinion as to whether the Veteran's service-
connected disabilities result in a need for 
regular aid and attendance.  In determining 
the need for regular aid and attendance, the 
examiner must consider whether, in light of 
the Veteran's service-connected disabilities, 
the Veteran is able to dress and undress 
himself; keep himself clean and presentable; 
adjust any prosthetic or orthopedic 
appliances; feed himself (to include 
preparation of meals) through loss of 
coordination of upper extremities; use the 
toilet independently; or is a danger to 
himself or others as a result of the inherent 
hazards or dangers of his daily environment.  
In making this determination, the examiner 
should understand that all of these factors 
need not be present.  Rather, the Veteran's 
particular personal functions should be 
considered in the context of his service-
connected condition as a whole.  The examiner 
should also understand that that the need for 
aid and attendance need only be regular, not 
constant.

The examiner should also opine as to whether 
the Veteran's service-connected disabilities 
cause him to be permanently bedridden; result 
in him being so helpless as to be in the need 
of regular aid and attendance; or rendered 
him permanently housebound. 

In making these determinations, the examiner 
is asked to consider the Veteran's service-
connected disabilities alone (i.e., the 
examiner should disregard any impairment 
caused by the Veteran's nonservice-connected 
disabilities).

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the examiner 
offer a detailed analysis for all conclusions 
and opinions reached supported by specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions.  

4.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claims in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


